UNITED STATES DISTRICT COURT                                               Civil Conference
EASTERN DISTRICT OF NEW YORK                                               Minute Order

Before: James Orenstein                                                    Date:         3/24/2020
        U.S. Magistrate Judge                                              Time:         12:30 p.m.

                                Nadeem Bashir v. Iqbal & Sons Fuel, Inc.
                                     19-CV-3506 (LDH) (JO)

Type of Conference: Telephone

Appearances: Plaintiff          Daniel Knox

               Defendant        Aaron Goldsmith

Scheduling: There are no further conferences scheduled before me at this time.

Summary: The parties consented to have court reduce fees to double the reasonable lodestar of
$7,160.00 (for a total fee allocation of $14,320.00) plus reasonable costs of $922.00 (for a total of
$15,242.00 in fees and costs), with the remainder of the settlement amount to be paid to the
plaintiff. As so modified on consent, I respectfully recommend that the court approve the proposed
settlement.

                                                                              SO ORDERED

                                                                                     /s/
                                                                              James Orenstein
                                                                              U.S. Magistrate Judge
